Citation Nr: 1537784	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  14-22 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include mood swings.

2.  Entitlement to service connection for a back condition.  

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to service connection for high blood pressure.    


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran had active service from March 1984 to October 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2014 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2014 VA Form 9, the Veteran requested a Board hearing to be held in Washington, DC.  This hearing was scheduled to be held in April 2015.  In March 2015, he asked that this hearing be scheduled at a location closer to his home.  In a VA Form 9 filed in July 2015, he marked the option asking the hearing to be held at the local VA office.  

The Board finds that his timely request to reschedule the Board hearing at his local VA office should be granted.  See 38 C.F.R. § 20.704(c) (2015).   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing at the RO before a Veterans Law Judge.  He must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for any reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file, and the matter returned to the Board.   
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




